Citation Nr: 0408229	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-06 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an increased rating for ankylosis of the 
right thumb, currently evaluated at 10 percent.

2.  Entitlement to service connection for schizophrenia, 
chronic undifferentiated.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1959 to September 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

As part of his April 1999 substantive appeal of the 
evaluation of his right thumb, the veteran requested a Travel 
Board.  At an August 1999 RO hearing before a Hearing Officer 
(HO), the veteran withdrew his request for a Travel Board.  A 
transcript of the hearing before the HO is associated with 
the case file.

The September 2003 supplemental statement of the case (SSOC) 
informed the veteran of the August 2002 change to the rating 
criteria for ankylosis and limitation of motion of the 
fingers.  Thus, both the old and new criteria have been 
considered.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

An August 1997 rating decision continued the veteran's 
noncompensable evaluation for his right dominant thumb 
disorder.  The veteran filed a timely NOD in February 1998 
and a substantive appeal in April 1999, the month in which 
the SOC was issued.  A September 1999 decision by the HO 
granted the veteran a compensable evaluation of 10 percent.  
In light of the fact that the RO did not grant the veteran 
the maximum benefit allowable for his disorder, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2003), the Board does not deem 
the appeal to have been satisfied.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim for an increased rating.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 7-2003 
(November 19, 2003).

The Board deems the veteran's claim for an increased rating 
of this right dominant thumb disorder to have been pending on 
appeal when the VCAA went into effect.  Further, there is no 
record in the claim file of the RO having issued a VCAA 
notice letter to the veteran for this claim after the VCAA 
went into effect.  The most recent examination of the 
veteran's thumb was in April 1997.

The service medical records (SMRs) reflect an October 1960 
in-patient diagnosis of depressive reaction.  The diagnosis 
was not accompanied by an evaluation.  

A June 2000 treatment note by the veteran's treating VA 
psychiatrist reflects that the psychiatrist opined that the 
veteran's disciplinary difficulties in active service were 
not merely combative reactions to perceived racism, but the 
early symptoms of a psychiatric disorder.  The provider 
opined that the veteran has a severe underlying paranoid 
orientation that has disabled him most of his life.  Further, 
the provider opined, the veteran manifests disordered, 
paranoid structured thinking, which may be of paranoid 
delusional paranoid schizophrenic proportions, and, in the 
provider's opinion, the veteran carried the illness with him 
into the service.

A September 2000 VA mental examination found no Axis I mental 
or neuropsychiatric disorder.  The examiner, also a 
psychiatrist, disagreed with the veteran's treating 
psychiatrist's opinion as unsupported by the record.  The 
examiner opined that the most generous reading of the 
veteran's case is that of the depressive reaction noted in 
the SMRs.  The examiner further observed that the veteran's 
combative, argumentative, and aggressive behavior, which 
leads to his propensity to fight or assault has been present 
since high school, and characterized most of his adult life.

The January 2002 VA mental examination report reflects that 
the examiner rendered Axis I diagnoses of chronic 
undifferentiated schizophrenia; and, cocaine dependence, 
alcohol dependence, and marijuana dependence, all in full 
remission.  Further, the examiner observed that, "[while in 
service] from what [the veteran] describes, he was getting 
ideas of reference and paranoid beliefs," and "[t]he fact 
he that he probably started having his symptoms somewhere 
around the age of 18 or 19 . . ."  Further, the examiner 
opined, "it is very clear that he started having his 
symptoms at age 18 or 19."

In view of the findings reported above, it appears that an 
examination and complete review by a board of 2 psychiatrists 
is indicated.

The Board also notes that the various medical examinations 
note the veteran to be in receipt of benefits issued by the 
Social Security Administration (SSA).  The case file does not 
contain any records obtained from the SSA.  Although not 
binding on VA, SSA records may nevertheless contain relevant 
information on the veteran's disorders.

Accordingly, the case is REMANDED for the following:

1.  The RO shall issue the veteran a 
VCAA notice letter which addresses his 
claim for an increased rating for his 
right dominant thumb disorder.  The RO 
shall ensure that the letter complies 
with 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); and all 
legal precedents applicable thereto.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning his claim(s).

3.  The RO shall request the veteran's 
personnel records from the National 
Personnel Records Center.

4.  After the above is complete and all 
additional records obtained are 
associated with the claim file, the RO 
shall arrange for an appropriate 
examination to determine the current 
severity of the veteran's right dominant 
thumb disorder.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.

5.  The RO shall arrange for a 
psychiatric examination by a board of two 
psychiatrists to determine whether the 
veteran has a psychiatric disorder and, 
if so, the etiology of any psychiatric 
disorder diagnosed.  Request the 
examiners to opine whether it is as least 
as likely as not (probability of at least 
50 percent) that the veteran manifested 
symptoms of a psychiatric disorder while 
in active service, to include whether the 
veteran may have manifested symptoms of a 
psychiatric disorder super imposed over a 
personality disorder.  Should the 
examiners opine the veteran manifested a 
psychiatric disorder prior to his entry 
into active service, request the 
examiners to opine whether it is as least 
as likely as not (probability of at least 
50 percent) that the veteran's military 
service aggravated it, or any increase in 
the severity thereof was due to the 
natural progression of the psychiatric 
disorder.  Request the examiners to state 
the reasons for their opinions in detail.  
If they are unable to render an opinion 
on a basis other than speculation, 
request they state that for the record.  
The RO shall ensure that the claim file 
is provided to all examiners.

6.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental SSOC in 
light of all the other evidence of 
record.  To the extent that any benefit 
sought on appeal remains denied, issue 
the veteran a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



